Allowable Subject Matter
Information Disclosure Statement
1.	The prior art documents submitted by application in the Information Disclosure Statement filed on 1/18/2022 have all been considered and made of record (note the attached copy of form PTO – 1449).
Allowable Subject Matter
2.    Claims 1-93 and 95-104 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 79, which include, an 
 OCT system to measure an eye of a user, the OCT system comprising: a fixation target visible to the eye and  an OCT interferometer configured to measure thickness of a retina of the eye and  a plurality of light sources arranged to reflect from a cornea of the eye and generate a Purkinje image and image and  plurality of light sources from the cornea and  a sensor to measure a position of the Purkinje image reflected from the cornea and  a processor operatively coupled to the sensor to determine a position of the eye and record a position of the eye in response to the Purkinje image; and a user input operatively coupled to the processor to trigger a plurality of processor instructions, the plurality of processor instructions comprising instructions to illuminate the fixation target, illuminate the plurality of light sources, acquire positions of the eye in response to the sensor, provide instructions to the user to align the eye with the OCT interferometer, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/25/2022